Case 2:15-cr-00204-JDL Document 56 Filed 06/04/20 Page 1 of 3                         PageID #: 178



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

UNITED STATES OF AMERICA                        )
                                                )
                                                )
                        v.                      ) 2:15-cr-00204-JDL-1
                                                )
LUKE GREENLAW,                                  )
                                                )
        Defendant.                              )


                                  ORDER TO SHOW CAUSE

        On April 11, 2016, Luke Greenlaw pleaded guilty to one of count of knowingly

and intentionally distributing a controlled substance and one count of conspiracy to

distribute and possess with intent to distribute controlled substances. On December

7, 2016, Greenlaw was sentenced to a term of imprisonment of 84 months. Greenlaw

is presently serving his sentence at the Federal Correctional Institution at Yazoo

City, Mississippi, and he has served approximately 63 percent of his sentence.

Greenlaw now moves to reduce his term of imprisonment under 18 U.S.C. §

3582(c)(1)(A)(i), seeking compassionate release based on the alleged health risks he

faces in federal custody during the COVID-19 pandemic (ECF No. 53). 1

        A court may only reduce a defendant’s term of imprisonment under §

3582(c)(1)(A)(i) if “extraordinary and compelling reasons warrant such a reduction.”

Greenlaw asserts that extraordinary and compelling circumstances exist, in part,


 1  Under § 3582(c)(1)(A), a court may reduce a criminal defendant’s term of imprisonment upon a
motion by the defendant “after the defendant has fully exhausted all administrative rights to appeal
a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf” or after “the lapse of 30
days from the receipt of such a request by the warden of the defendant’s facility, whichever is earlier.”
Greenlaw represents that he has complied with this requirement.
Case 2:15-cr-00204-JDL Document 56 Filed 06/04/20 Page 2 of 3             PageID #: 179



because he suffers from asthma, which puts him at a higher risk should he contract

COVID-19. See United States v. Young, No. CR 4:16-40036-TSH, 2020 WL 2514673,

at *1 (D. Mass. May 15, 2020) (“The CDC warns that moderate to severe asthma . . .

increase[s] the risk of serious illness or death if an individual contracts the virus.”).

      Greenlaw’s revised presentence investigation report stated that Greenlaw

reported having asthma. Greenlaw also represents that he has tried unsuccessfully

to obtain medical records showing that his asthma has caused him to be hospitalized

on multiple occasions. In the absence of a more extensive description of Greenlaw’s

asthmatic condition in his presentence investigation report, and without any medical

records, it is not possible to determine whether Greenlaw can be classified as having

moderate to severe asthma. See United States v. Khawaja, No. 18-cr-127-LM, 2020

WL 1940848, at *4–5 (D.N.H. Apr. 22, 2020) (not for publication).

      Additionally, Greenlaw’s motion does not discuss the extent of the spread of

COVID-19 within the Federal Correctional Institute at Yazoo City, whether it has

taken measures to protect its inmates in response to COVID-19, and whether those

measures are inadequate to protect him. See Young, 2020 WL 2514673, at *1 (taking

into consideration the conditions of the prison and granting the defendant’s motion

for compassionate release); United States v. Ilarraza, No. 18-CR-10041-RWZ, 2020

WL 2475647, at *2 (D. Mass. May 13, 2020) (same but denying the defendant’s motion

for compassionate release). Pursuant to General Order 2020-6 (D. Me. Apr. 29, 2020),

the United States Probation & Pretrial Services Office filed a Summary Report,

noting that as of May 27, 2020, the Federal Correctional Institute at Yazoo City



                                            2
Case 2:15-cr-00204-JDL Document 56 Filed 06/04/20 Page 3 of 3           PageID #: 180



reported no staff and no inmates testing positive for COVID-19 and “no deaths

resulting” from the disease. A copy of the Summary Report is attached to this order.

      Accordingly, it is ORDERED that Greenlaw shall, within 30 days of the date

of this Order, show cause why his motion should not be dismissed by filing a

statement setting forth a more detailed description of (1) the approximate dates and

locations of his alleged prior hospitalizations for asthma, the nature of the treatments

he received while hospitalized, and any medications he has been prescribed for the

condition; and (2) the particular risks he faces at the Federal Correctional Institute

at Yazoo City, Mississippi.

      SO ORDERED.

      Dated: June 4, 2020



                                                      /s/ JON D. LEVY
                                                 CHIEF U.S. DISTRICT JUDGE




                                           3
